Citation Nr: 0701842	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disorder as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a right knee 
condition and a bilateral foot condition, both as secondary 
to a service-connected left knee disability.
 
In February 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted, 
and it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must provide this notification.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The records contains a private physician's medical opinion 
which states that both the veteran's right knee and bilateral 
foot disorders are due to the change in his gait caused by 
his service-connected left knee disability.  In his 
Substantive Appeal, the veteran asserted that he had been 
seen by this physician for 10 years.  The RO requested the 
veteran's medical records from this physician, but it does 
not appear that a response to this request was received.  The 
only evidence in the record from this private physician are 
two letters providing opinions that the veteran's right knee 
and bilateral foot conditions are due to his left knee 
disability.  In addition, the veteran testified at his Travel 
Board hearing that he was receiving ongoing treatment at the 
John Cochran and Jefferson Barracks VA medical centers for 
his right knee and bilateral foot conditions.  These records 
are not in the claims file.  On remand, VA should attempt to 
obtain these records. 

As noted above, December 2003 and February 2004 letters from 
a private physician indicate that the veteran's right knee 
and bilateral foot conditions are due to his service-
connected left knee condition.  A March 2004 VA examiner 
opined that the veteran's plantar fascitis was unrelated to 
his left knee condition, and that there was no evidence that 
that there was a relationship between his right knee 
disorder, chondromalacia patella, and his left knee 
disability, because his gait was normal without any evidence 
of abnormal weightbearing.  An October 2004 VA progress note 
reflects the examiner's opinion that the veteran's right knee 
problems are most likely a result of the fact that the 
veteran had changed his gait because of the pain in his left 
knee and was putting more weight on his right knee.  After 
the receipt of medical records, the veteran should be 
afforded a current VA examination to ascertain the etiology 
of his right knee and bilateral foot disorders, to include 
whether either is due to or has been proximately caused by 
his service-connected left knee disability.  In addition, the 
March 2004 examiner did not provide an opinion as to whether 
the veteran's right knee disorder or bilateral foot disorder 
is being aggravated beyond natural progression by his 
service-connected left knee disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  On remand, the examiner must 
provide such opinion.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee and 
bilateral foot conditions since his 
discharge from service in July 1976 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records.  In particular, VA 
should obtain any treatment records from 
the John Cochran and Jefferson Barracks 
VA medical centers and from the veteran's 
private physician who provided the nexus 
opinions.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an examination, by an 
appropriate specialist, to ascertain the 
etiology of the veteran's right knee and 
bilateral foot conditions.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that his right knee and bilateral foot 
conditions are proximately due to, or the 
result of, the veteran's service-
connected left knee disability; and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that his 
service-connected left knee disability 
has aggravated or accelerated his right 
knee and bilateral foot disorders beyond 
their natural progression. 

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claims, to consider on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


